IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEANA M. PICKETT N/B/M DEANA M.             : No. 279 MAL 2022
FEY,                                        :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
PAUL L. PICKETT,                            :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.